      18-22383-rdd     Doc 33      Filed 10/11/18       Entered 10/11/18 17:34:14            Main Document
                                                       Pg 1 of 1


                                                                                         1775 Wehrle Drive, Suite 100
                                                                                         Williamsville, New York 14221
                                                                                         Phone (716)204-1700
                                                                                         Fax (716)204-1702
                                                                                         http://www.GrossPolowy.com/




                                                  October 11, 2018

Chambers, Hon. Robert D. Drain
United States Bankruptcy Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

Re:              Yermi Heilpern
Case No.         18-22383-rdd
Loan No.         ...9689

Dear Hon. Robert D. Drain,

       Please allow this letter to serve as a written status report, submitted on behalf of Seterus, Inc. (the
"Secured Creditor") pursuant to the Southern District of New York Loss Mitigation Program Procedures.

        The Debtor was denied loss mitigation options on July 18th, 2018, and an appeal has not been submitted.
As a result, our Firm respectfully requests the loss mitigation period be terminated.

         If there are any questions, please feel free to contact me directly at 716-253-6200.

                                                           Very truly yours,

                                                           <<SIGGEN12>>||SIGTYPE0ENDSIGTYPE||

                                                           By:      /s/: Deborah Turofsky, Esq.

cc.      ECF and Email
         Allen A. Kolber, Esq.
